IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30316
                           Summary Calendar



MICHAEL COLLINS,

                                           Plaintiff-Appellant,

versus

NEW ORLEANS POLICE DEPARTMENT,
House of Detention; NEW ORLEANS
DISTRICT ATTORNEY’S OFFICE;
UNIDENTIFIED PARTIES; HARRY
CONNICK, SR., Orleans Parish
District Attorney,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 98-CV-3022-G
                          --------------------
                             January 5, 2001

Before JOLLY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Collins, now Nevada prisoner # 58123, challenges the

district court’s dismissal as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(b)(i), of his 42 U.S.C. § 1983 civil rights

complaint.     Specifically, Collins argues that the district court

erred in determining that the Orleans Parish District Attorney

(“the District Attorney”), in his individual capacity, was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30316
                                 -2-

entitled to absolute immunity.    Collins urges that the District

Attorney’s conduct fell outside of his role as prosecutor, was

not quasi-judicial, and was thus not covered by absolute

immunity.

     The acts about which Collins complains are based upon the

District Attorney’s attempt to facilitate his extradition to

Nevada.    The District Attorney’s role in the extradition process

is a quasi-judicial function entitling him to absolute immunity.

See Collins v. Moore, 441 F.2d 550, 551 (5th Cir. 1971); see also

Dababnah v. Keller-Burnside, 208 F.3d 467, 471-72 (4th Cir.

2000); Muhammad v. State, 2000 WL 1568210, *3 (E.D. La. Oct. 18,

2000).    The prosecutor’s immunity is not stripped even if he

acted maliciously or in excess of his authority.    See Kerr v.

Lyford, 171 F.3d 330, 337 (5th Cir. 1999).    Accordingly, the

district court’s judgment is AFFIRMED.